Airport charges
The next item is the recommendation for second reading by Ulrich Stockmann, on behalf of the Committee on Transport and Tourism, on airport charges (08332/2/2008 - C6-0259/2008 -.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, after this very moving issue, we now move on to more technical matters. We want to pass the directive on airport charges at second reading tomorrow and, after the clear vote in the Committee on Transport and Tourism, I am certain that we shall be able to do so.
What is this directive about? It introduces uniform principles and procedures throughout Europe for levying airport charges. This means that transparent bases for calculation, non-discrimination against airlines and a set consultation procedure are some of the factors used to establish fair airport charges. An independent supervisory authority can resolve conflicts which arise on the basis of clear rules. This will strengthen the systemic partnership between airports and airlines and prevent any possible abuse of market power.
What was the starting point? Over the past 15 years we have made two attempts to reconcile the conflicting interests of airports and airlines in this area. One of the reasons they failed was because we have totally different procedures and structures in the Member States. In the United Kingdom, for example, there is a strict regulatory authority which can set ceilings, in five Member States we have airport networks and the practice of cross-subsidy, we have parliaments which decide on airport charges, decentralised competences in Germany and much more besides. Nonetheless, we have managed to negotiate a sustainable compromise with the Council.
What now are the components of this compromise? We have set the scope at airports with over five million passengers a year, plus the largest airports of a Member State. At present that means that the directive applies to 69 airports in the European Union. We have introduced a compulsory procedure for regular consultation between airports and airlines and, at the same time, we have laid down a structured arbitration procedure with deadlines and, of course, set up the supervisory authority I referred to.
What do we now mean by fair charges? Airport charges should have a stronger cost reference in future, must be substantiated by transparent calculations and must refer to the agreed level of service. At the same time, there is a strict ban on discrimination. What this means in principle is that we have the same charges for the same services for every airline at the same airport, with the possibility of differentiation. What pleases me is that we have allowed this, first and foremost, for noise and pollution. Some countries will continue to have common charging systems for the aforementioned airport networks and for what are referred to as airport systems in towns and conurbations, but these too must meet the transparency requirements of the directive.
We have tried, by providing for pre-financing of infrastructure through charges, to respond to certain concerns of our colleagues from the eastern European Member States. This will be possible, even if difficult on the basis of national criteria, provided that ICAO standards are met.
What do we expect from the effects? More competition between the European airports, more competition between the various airlines at an airport, perhaps gradually falling ticket prices if the airlines pass the lower charges on to passengers.
The directive has to be implemented in two years' time.
My thanks to all the shadow rapporteurs for our successful negotiations and to the Slovenian President-in-Office of the Council and the Commission.
Madam President, I would like to congratulate the rapporteur, Mr Stockmann, for his excellent work: he has described very well the content of a text, a proposal for a directive, that we are about to adopt. It is a proposal that aims to include in Community law certain principles to which all Member States have already subscribed within the framework of the ICAO: non-discrimination, transparency and consultation.
The framework established by the directive will enable us to structure dialogue between carriers and airports for the setting and collecting of charges. For example, the directive will oblige airports to consult the airlines before taking decisions with regard to airport charges. I myself proceeded in a similar manner, consulting the airlines and airports before drafting this proposal, which has, in essence, been approved by both parties.
As Mr Stockmann mentioned, the directive introduces the idea of national independent supervisory authorities. These bodies will play an influential role since they will be responsible for ensuring that the basic principles I outlined are respected. These are, in broad terms, the aims of the proposal. I would like to thank the rapporteur again for the work he carried out at second reading in order to seek agreement with the Council. The result, it is true, has taken a lot of work, many meetings and a commitment from us all, but I believe that we have succeeded in producing a good document.
The results of the negotiations are to be found in a number of amendments that the Commission requires in order to subscribe to it in full. I am very pleased that the Committee on Transport and Tourism has also unanimously supported this agreement. I am, of course, ready to follow the debate carefully and to take note of all your comments.
Thank you, Madam President. Commissioner, in spite of the rain, this could be a nice day. I would like to congratulate both the rapporteur and the shadow rapporteur since, by joining forces with the Commission, the Slovenian and then the French presidency, we have succeeded, following lengthy discussions, in achieving a good compromise. We, too, are taking a leap in the dark, and so I would appreciate it if Member States were to begin implementation of this directive as soon as possible, and not only after the two-year period that has been negotiated. This will allow us to gauge effectively what our legislative activity is worth, and to make the necessary adjustments at the time of the four-year review.
I hope that the Member States understand this and quickly complete the necessary institutional developments, where needed. I trust, as well, that the directive will result in transparent charges and moderate price increases, so that we can prevent predatory airlines from abusing their superior power to gain an advantage over their competitors by offering the same service for lower prices at airports crying out for customers. At the same time, we could also ensure airports do not arbitrarily raise their charges in an untransparent manner and, as is often done, by leaps and bounds. In both cases, the aim is to ensure that European consumers pay only for what they have actually used. This is another reason why we have not allowed the costs of security or of assistance to disabled passengers to be included in the charges. I consider it a good compromise that whether or not revenues from an airport's commercial activities may be taken into account is left to the discretion of the Member State in question. Similarly, a good result was achieved through the agreement reached regarding airport networks, whereby a common managing body is acceptable, but participants will be subject - as promised by the Commission - to the rules of competition when it comes to setting charges, even if there is a danger of market distortion with respect to nearby airports in other countries. The compromise regarding spheres of authority is a good one.
In addition to having airports whose annual passenger traffic is over 5 million and the airport with the highest passenger movement in each Member State, I myself would have preferred that smaller and possibly competing airports nearby had also been included. In order to reach an agreement, however, I abandoned this position, although at the next review I would like to examine this element as well. I accept, even if I am not happy, that we have confirmed in the recitals the possibility of pre-financing, referring to ICAO policies, although I would have preferred to see these in the main body of the text. I hope that gradual increases in charges, instead of sudden price rises, will be perceived by passengers in a more benign manner, but this too will need to be looked at upon review. The result is transparency in financing by the State or other public authorities. This is an important factor in the competition between airports, and so is taking into account the perspective of environmental protection. I see as the most significant result the fact that each Member State must establish a strong, independent national authority with considerable powers. I am proud that the principle whereby, in the event of disputes over establishing the charges, there should not be an endless process of conciliation, was accepted and included in the report. Instead, an interim decision should be taken, which can set in motion the conciliation process. Thank you very much, Madam President.
on behalf of the PSE Group. - Madam President, I welcome the report of my colleague, Ulrich Stockmann, and I thank him for his hard work on this difficult dossier.
All through the process of this report, the concern of my group has been to ensure that the system of airport charges throughout the EU is both fair and transparent, and that a detailed appeals procedure was in place in case of dispute. Often people think of aviation as a single industry but, when one examines issues like airport charging, it soon becomes apparent that the airport and airline sectors have different views and aspirations.
The report before us offers a balanced solution, favouring neither the airlines nor the airports. Whilst, personally, I would have preferred the scope to be based on a percentage of national passengers rather than an arbitrary figure, the rapporteur in his report has ensured that the figure is at a reasonable level of five million passengers - not the Commission's ridiculously low figure of one million - and the major airport of a Member State has to be included.
A key element in the whole of our discussions has been whether certain airports enjoy a dominant trade position. My group believes that, where this is the case, airport charges need to be regulated. However, many airports are in a competitive situation and airlines are free to choose where they fly into. In my region, Manchester Airport has 22 million passengers a year but faces competition from eight airports all within a 150-km radius. Clearly, in these circumstances, the market itself is a good regulator.
I therefore welcome that the UK will be allowed to maintain its present system of monitoring airport charges, because it has in place a regulatory framework that encourages competition and regulates charges through its own supervisory body only at those airports that have a dominant position. It may be that other countries could follow this regulatory framework as a way of delivering a fair and transparent airport charges system.
I hope now that we can agree this directive at its second-reading stage. This should help us deliver a directive that will put an end to secret meetings setting charges for airports in a monopolistic or dominant trading position. I seriously hope that airlines also recognise that we will now have a transparent system with a detailed appeals procedure, with full consultation, to end the constant complaining about airport charges and work with the airports to deliver a cost-effective, value-for-money service for users and passengers alike.
Mr Commissioner, ladies and gentlemen, I believe that no one doubts the need for transparency and justifiability in the European Community's airport charges and costs if, for no reason other than the fact that some of the airports in the Community enjoy a natural monopoly. However, from the moment the document was first discussed, the European Parliament has considered very carefully the Commission's proposals and wishes to control more than 150 of the Community's airports.
When participating in the preparation of various documents, Members of the European Parliament often face the dilemma of deciding how much control and regulation is necessary before they become an end in themselves and paralyse the actual controlling activities.
This is especially relevant in the current crisis, when sensitivity in considering questions important to business is a true necessity.
I believe that in the document which is to be voted on tomorrow, the European Parliament has managed to find and defend a happy medium by establishing the number of airports which need to be controlled. I am pleased that the Council was also of a similar opinion and the Commission demonstrated the flexibility necessary to find a constructive compromise.
The other equally important matter was to find a balance between the main players operating in this sector, i.e. the interests of airports and airlines. I believe that here we also showed ourselves to be quite capable of satisfying the expectations of both sides. All the more so because any one-sided, unbalanced proposal would somehow or other affect EU consumers' opportunities to use the safest means of transport.
All this was achieved thanks to the professional efforts of the rapporteur. Mr Stockmann has always distinguished himself as an impartial politician who listens to all sides. This is the fourth time we have worked together in the preparation of air transport regulation documents. This time, once again, he did not disappoint, only further enriching me with new experience. I would like to thank and congratulate Mr Stockmann and my other colleagues as we end the discussion of this document in the European Parliament. I would also like to wish the European Commission success, as it now has the difficult task of implementing and monitoring the effectiveness of this directive, and would like to wish all representatives every success.
Thank you, Madam President, Mr Tajani, first of all I would like to congratulate the rapporteur, Mr Stockmann, and all the shadow rapporteurs on the compromise reached with the Council at second reading. In my view, the agreement concerning the directive's scope is also to be welcomed, since it will affect every Member State, by regulating at least their main airports. I hope that in two years' time, when this directive enters into force, it will no longer be possible in the European Union to have a repetition of such legally incomprehensible court decisions as the one recently handed down by a Lithuanian regional court against a Latvian aviation company and its main airport. Through this decision, the court of one Member State is seizing property belonging not only to another country's airport, but also to another country's aviation company in another Member State. The court's decision was based on unaccustomed discrimination on airport charges in Latvia's main airport. I very much hope that this directive will render such legally unclear interpretations impossible in the future, as they have a detrimental effect on the aviation business. Thank you.
on behalf of the IND/DEM Group. - Madam President, this report is supposed to prevent individual airports from abusing their dominant position in the market, and to create a level playing field for operators and safeguard consumer interests.
How many times have we heard those kind of arguments before? If implemented, this harmonisation of airport charges is likely to be as successful as the harmonisation that brought us the common agricultural policy, the common fisheries policy and the ever-increasing burden of EU regulation on businesses, which costs the UK at least GBP 26 billion per annum.
What it will do is require a completely unnecessary change in British law relating to airport charges and transport-related matters. It will require the setting-up of a supposedly independent supervisory authority that will add yet another layer of bureaucracy, and the inevitably increased costs that will follow.
There is, of course, existing price-cap regulation in the UK, designed to incentivise airport operators to achieve cost efficiencies. The objective of this continual torrent of legislation is to harmonise every aspect of life in the European Union and bring it under the ultimate authority of the European Union. Any other consideration is secondary or unimportant. What we can be absolutely sure of is that these measures will mean increased costs to the air traveller.
(DE) Madam President, Mr Vice-President of the Commission, ladies and gentlemen, I think that the previous speaker has simply not understood the dossier. What we are doing here is laying down rules for transparent provisions governing the levying of airport charges, the purpose of the whole exercise being to ensure that airport charges are set objectively and to reduce them for the benefit of users. That is our job.
There are in fact two different situations. Some airports are so dominant that airlines basically face a monopoly situation and possibly pay overly high airport charges. At other, possibly small airports, an airline can decide whether or not to use the airport on the basis of how low the airport charges are, which is a totally different situation.
I must therefore say that what Mr Stockmann has achieved in his report - and my thanks to him - is a good list of criteria for establishing correct, properly substantiated airport charges, which also have to be borne by passengers, with a national supervisory authority acting as the control body.
Mr Vice-President, you will, of course, have to ensure over the next two years that the national supervisory authorities truly are independent. This means that national supervisory authorities must not be linked to airports or married to airlines. We insist that the supervisory authorities strike a fair balance between airlines and airports for the benefit of users.
Secondly, using these new criteria, we also want to foster fairer competition between airports. In some cases, there are airports in two different Member States just a few kilometres from the border between them. We want to be sure that there is no unfair competition here. I believe that the new criteria are correct.
Allow me to close with a question to you, Mr Vice-President. I believe that nearly two years have passed since the Commission issued guidelines for regional airports. Over the last few months, you have been investigating whether there have been illegal subsidies at some airports, by which I mean state subsidies for specific airports that distort competition. We should all like to know what your conclusions were. We hope that you can promise us today that you will present the investigation on illegal or legal regional aid soon, because there is one overriding issue here: we want fair competition between airports for the benefit of passengers.
(RO) I would like to congratulate Mr Stockmann for his efforts in achieving a common position for the Council with a view to adopting the directive which sets down common principles for the levying of airport charges at Community airports. For airport users, the proposed legislation now gives a framework for charge setting which involves them in making the decisions, which is transparent and which allows appeals.
The Council accepted Parliament's proposal to limit the scope to airports with more than 5 million passengers annually and the largest airport in each Member State. Differentiation in airport charges has to be based on transparent, objective and clear criteria. In accordance with the common position, airports need to operate on a cost-efficient basis and incentives will be allowed for new routes to disadvantaged and outermost regions. However, these incentives must be granted on the basis of transparent criteria.
We support the idea, according to the information from the Commission in accordance with Community legislation, that Member States can authorise an airport managing body to apply a common, transparent charging system to airports which serve the same city or conurbation, provided that each airport fully complies with the requirements on transparency set out in the directive. In addition, environmental criteria will become grounds for adapting airport charges. The airport managing body will publish decisions on modifying the charging system at least two months before they enter into force.
With regard to pre-financing airport investments, Member States should refer to ICAO policies or establish their own safeguards. Parliament considers that it is necessary for independent supervisory authorities to be able to delegate to other independent supervisory authorities, at their entire responsibility, the application of the directive's provisions, subject to compliance with the same standards.
(PL) Madam President, Commissioner, I would also like to join those congratulating Mr Stockmann on the result of his work. The issue we are discussing needs regulation, and such regulation does not disturb my liberal spirit, nor do regulatory institutions. We can see now, after the financial crisis, that the free market should work and does work, but we must create systems which are capable of regulating in a modern economy the mechanisms that occasionally get stuck or go beyond the usual mechanisms of economic competition, of pure free-market competition.
We are now debating the final draft of a certain document, of a work which we all realised right from the outset would be a long road, as regulating any natural monopoly - and airports are, for obvious reasons, usually subject to the rules of natural monopolies - is difficult. It is a step forward in the interests of our citizens, in the interests of the citizens of the European Union, who will once again receive something tangible which affects their life from this House and the work of the European Commission. I congratulate those who participated in its work and, hopefully, in the two years during which the system is implemented, Member States will measure up to the task.
(PT) Many of us here in this House use the Internet to book our flights and buy our tickets. However, I believe that most of us do not know how the airport charges that are paid together with the tickets are set.
As I know, however, that not all charges mentioned on the ticket are airport charges, I would ask you to humour me in a little exercise: if a passenger flies from Lisbon to Brussels, for example, by Brussels Airlines, the charge mentioned on the ticket is EUR 48; if he travels by the Portuguese airline TAP, the charge is EUR 2 less. However, in the other direction, this difference disappears and the passenger is treated to EUR 15 extra in charges per journey. Why?
However, if our imaginary passenger travels to London by Brussels Airlines, flying from Brussels to Gatwick Airport, the charges for a return journey are EUR 124, but if he uses BMI to fly to Heathrow, he only pays EUR 65 in charges. If he travels to Heathrow with BMI and returns with Lufthansa, he now pays EUR 70 in charges. Why these differences? Sometimes he pays one amount on the outward journey and another amount on the return journey. Sometimes airlines all charge the same amount for the same airport and sometimes they do not. In some cases, you might not even know how much you have paid.
The existence of different airport charges is not a bad thing, however. Different services must have different charges. What is not desirable is for the same charges to apply to different services and, conversely, for apparently identical services to be subject to different charges.
In particular, what we want is for these charges to be comprehensive and to be set according to clear and transparent criteria. That is our ultimate goal. We want to ensure fair and transparent competition between the major European airports and, in this way, not only help to refine the internal market, but also reduce the costs incurred by passengers when they buy their tickets. That is why, with hope in our hearts, we support this proposal for a directive.
(ES) Madam President, I must firstly congratulate my colleague, Mr Stockmann, on his magnificent report, and particularly on his patience and tenacity in taking this forward.
It is a text that will help us to create a common airspace and prepare, with particular emphasis on transparency and non-discrimination, for what will become the great leap into the single European sky.
Through this common system for the collection of user charges, we will be able to maintain the necessary conditions for fair and transparent competition. We will also be preparing for the future due to taking account of environmental criteria in the modulation of charges and also due to excluding charges for assistance provided to passengers with disabilities. In this respect too, we are preparing for the future.
I must also highlight the consideration given to the need to avoid an excessive burden on small airports, through the setting of a minimum limit of five million passengers per year.
Finally, we are delighted that the management of airport networks by a single body has been recognised, given that this has been proven to work well - as in the case of the Spanish airports authority, AENA - and that other ways of controlling and setting charges subject to legislative scrutiny have been taken into account - which is also the case in my country - in addition to through the independent supervisory authorities. I am therefore pleased that these proposals have been taken into account.
I must also congratulate the rapporteur on having set firm deadlines for the publication of decisions. This will avoid legal uncertainty and offer guarantees to users as to when these decisions will be implemented. This is also positive because parliamentary scrutiny is taken into account in these deadlines and decisions.
Madam President, I welcome the increased transparency introduced by these new rules on airport charges. Too often, airports are secretive about the deals they strike, even when they are owned or part-owned by public authorities. The public has a right to know how such airports are raising and spending their money. But I am disappointed that the threshold for greater reporting has been set at five million, with no reference to percentage national market share.
This threshold will hit particularly hard regional airports such as Newcastle. With six million passengers a year, Newcastle comes above the threshold, yet it is a minnow compared to the giants of Heathrow and Gatwick. Since regional airports compete mainly with their nearest neighbours, it would have been fairer to have had a system which treated all small and medium-sized airports in the same way.
I therefore regret that the Council did not pursue the option of confining the scope of the directive to airports with over five million passenger movements per annum and over 15% of national passenger movements. Such a threshold would still have ensured that Europe's big airports could not dictate airline charges behind closed doors. I hope that, when the Commission reviews the directive, it will look carefully at whether regional airports like Newcastle are suffering from market distortion.
(PT) Madam President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mr Stockmann on his openness and readiness to compromise during the preparation of this excellent report, which will directly apply to airports with over five million passengers and, in particular, to the airports of Faro and Lisbon in my country.
This proposal must be adopted by this Parliament and by the Council because it guarantees non-discrimination in airport charges, except where necessary and compatible with the Treaty. A compulsory procedure for consultation between airport managing bodies and airport users should be put in place. Any differences in charges will be transparent and based on clear criteria. Airports will levy the same charge for the same service, although discounts may be granted to airport users based on the quality of a service used, provided that all airport users can benefit from this discount under public, transparent and objective conditions. Discounts may also be granted to users who open new routes in accordance with competition law. A national independent supervisory authority should be established which will intervene in the event of disagreement over a charging decision. Incentives should be permitted for the launch of new routes linking the least-favoured and outermost regions. Finally, Member States should be able to authorise the managing body responsible for an airport network to introduce a charging system common to this network.
Madam President, with this new directive, future airport charges levied at our airports, and even in outermost regions such as the one that I come from, will guarantee universal access for all to air transport. This is particularly important in a region such as mine where air transport is the only way of arriving or departing. That is why I hope that this proposal will be adopted tomorrow and that the Commission and the Council will duly accept it.
Madam President, I echo the thanks of my colleagues to Mr Stockman for what I think he described as a workable compromise in the interests of 69 European airports.
I also share the words of Mr Becsey, and indeed of my colleague Brian Simpson, about fair and transparent competition. I am happy that this report, as it is presented now, is a good deal, not just for London's three airports of Heathrow, Stansted and Gatwick, but for the airports of the rest of Europe, whether it is Mr Zīle's Latvia, Mrs Ţicău's Romania, or Portugal, and indeed for the Commissioners - Italian airports, and I believe there are airports in Germany as well, although not many people go to them.
But I think, also, it is a good deal for Europe's passengers and, of course, airports are nothing without the citizens, the passengers. They are our priority, as - equally - is the environment, which I think is addressed by this report.
Mr Batten, my London colleague, in what could best be described as his hit-and-run contribution (because he has gone away), suggested that there were going to be new bodies set up and all sorts of other scaremongering. But those bodies - the Civil Aviation Authority - exist already. So I think that is a misunderstanding on his part - to be polite to him.
And, to Fiona Hall, I am not sure that Newcastle is in direct competition with London. There is a good distance between the two of them, and anybody who chooses to go into London rather than Newcastle has still got a tremendous distance to go. So I think you are not comparing like with like there.
I think that this is a good, workable compromise. I think all the original concerns that we wanted to address have been covered and, as a package, it does provide the balance - in the interests of airlines and in the interests of passengers - that we were looking for, whilst allowing the airports sufficient freedom to operate in a competitive environment.
I live in hope that, as a result of this, we might one day - you never know, colleagues, you never know - we might just get a decent service into Strasbourg. It is a long shot, but you never know - and it is worth working for.
(PL) Madam President, I would like to start by voicing my thanks to Ulrich Stockmann, our rapporteur. He has got through a great deal of work, starting with the draft directive, which he approached in an innovative way, as he wanted to properly prepare the report in collaboration with the Commission and the Council, in which he was successful. Above all, I would like to emphasise his initiative in refining the definition of airport charges, and secondly the airports we are covering, and the service levels of airports and their correlation with the obligations of airport operators. Of equal importance, especially for the new Member States, is the funding of new infrastructure projects. We are delivering a draft directive which, from the passenger's viewpoint, will allow those of us in Europe who use, run or pay for services to know how much we will have to pay, why, and where the money is going. This is a major step towards creating a real European system and European airlines network. I thank you for this, and deeply believe that this draft directive will serve civil aviation well.
(CS) Smoothly functioning airport services are important to the functioning of the internal market of the European Union. Both passengers and airline companies criticise the lack of transparency and sometimes also the excessively high airport taxes which add to the cost of travel to an unjustifiable extent. We are finally responding to this with the passing of this directive at its second reading. The regulations will oblige airports with more than five million passengers to make their fees transparent and to justify their costs. It will also simplify disputes between airport users and airport operators. I firmly believe that this will lead to a reduction in charges and that it will improve the competitive environment. I am delighted that the Council has also recognised the opening up of the bidding process, which will contribute to the opening of new routes to disadvantaged and more out-of-the-way destinations, and that it has been possible to arrive at a common definition for the networks of airports which will be operated by the same management bodies. I congratulate the rapporteurs on these results.
(PL) Madam President, Commissioner, Mr Stockmann deserves our gratitude. This is indeed a good compromise. I congratulate him.
Today we are finalising work on airport charges. In short, in two years' time, we will have a consolidated system for levying these charges throughout the European Union. It will affect airports with more than five million passenger movements per annum, and the largest airports in a particular country. They may still be debatable, but I believe the figures are good. As far as I am aware, this will affect some 80 airports in the European Union.
A particular virtue of the regulations adopted are their transparency, which will help the supervisory authorities. Airports in unfavourable regions will be able to apply the relevant preferences. It also considered the environmental aspects and the situation of disabled people. I hope that the directive will provide not only fair competition at airports, but also result in increased passenger safety, and protect passengers from excessive take-off or landing fees.
Madam President, I think the debate has shown that Parliament and the Commission have done a good job, and the praise directed at Mr Stockmann serves only to confirm that he has taken the right course. I would like to thank him publicly once again for his work and cooperation with the Commission in finding a successful compromise solution which, as far as I can see, has been appreciated by all those who have taken the floor.
I believe that the proposal for a directive that we are examining, and which I hope can be adopted by this House, as Mrs Ayala Sender said, is non other than a step towards achieving the single sky, a goal that, in my view, the Commission, with Parliament's support and then with the backing of the Council, must be pursued in order to send out a strong message before the end of this parliamentary term. I endorse all the choices and judgments made on the establishment of the independent authority, which already exists in many countries of the Union. I think that we should pursue this; it is a positive choice we have made together.
Before I conclude, I would again like to thank all the Members who have contributed to the debate, and to answer the question asked by Mr Jarzembowski. There are seven regional airports being considered. The proceedings, lasting 18 months, were opened in July 2007. I therefore do not expect the results to arrive before the end of this year or the beginning of next year.
Naturally, the results will be made public, but it would be unfair and improper of me to make any comment before the work is completed. However, as soon as it is, and as soon as the Commission has made a decision, Parliament will be informed and then Mr Jarzembowski will have a full answer, in addition to the information I have been able to give, relating to the Commission's proposals for the seven - I would emphasise this, the seven - cases being examined.
rapporteur. - (DE) Madam President, I should like once again to thank all my fellow Members for their truly constructive cooperation and for our exciting discussions. I am counting on a great deal of support tomorrow. It is late and enough words have been exchanged. Let actions follow tomorrow. I would be delighted if we could complete the legislative procedure at second reading.
(Applause)
The debate is closed.
The vote will take place tomorrow, Thursday 23 October.
Written statements (Rule 142)
in writing. - (RO) A European framework for regulating airport charges is of major importance in terms of reducing the cost for people travelling within the European Union and therefore, of increasing workers' mobility, especially those who are highly qualified.
Worker mobility is actually a key element in an effective labour market, in the context set out in the relevant chapter of the Lisbon Strategy, aimed at economic growth and increasing the number of jobs. Furthermore, facilitating the movements of highly qualified workers would lead to an increase in information flow and in useful knowledge in the production areas with high added value, in keeping with the aim of the Lisbon Strategy to transform the European economy into the most dynamic knowledge-based economy in the world.
Ladies and gentlemen, a compromise has been reached between the Council and our institution, thus making it possible to conclude this matter at second reading.
I am delighted with this agreement, which should in particular prevent abuses of a dominant position and facilitate the balanced development of the European airport sector.
This directive on airport charges is a real step forward: by making relations between airports and airlines more transparent, it will enable what are often opaque and conflictual relationships to be enhanced and improved.
Moreover, the introduction of an independent authority is going to make it possible to resolve any conflicts between the partners objectively.
The beneficiaries of these new rules should, ultimately, be air transport users, and I am delighted about that.
Thank you for your attention.